461 F.2d 1266
2 Envtl. L. Rep. 20,459
Albert CLARK et al., Plaintiffs-Appellants,v.John A. VOLPE, Secretary of Transportation of the UnitedStates of America, et al., Defendants-Appellees,Boh Brothers Construction Co., Inc., the City of NewOrleans, Intervenors-Appellees.
No. 72-1631.
United States Court of Appeals,Fifth Circuit.
July 10, 1972.

Richard M. Troy, Jr., New Orleans, La., for plaintiffs-appellants.
Kent Frizzell, Asst. Atty. Gen., Gerald J. Gallinghouse, U. S. Atty., John R. Schupp, Asst. U. S. Atty., New Orleans, La., George R. Hyde, Dirk D. Snel, Attys., Dept. of Justice, Washington, D. C., for Secretary of Transportation.
Norman L. Sisson, Robert J. Jones, Howard P. Elliott, Jr., Baton Rouge, La., for Dept. of Highways of the State of La.
Ralph L. Kaskell, Jr., of Deutsch, Kerrigan & Stiles, New Orleans, La., for Boh Bros. Construction Co., Inc., R. Emmett Kerrigan, Charles K. Reasonover, New Orleans, La., of counsel.
David S. Cressy, Deputy City Atty., New Orleans, La., for City of New Orleans.
Before JOHN R. BROWN, Chief Judge, and GODBOLD and SIMPSON, Circuit Judges.
PER CURIAM:


1
This is a class action in which plaintiffs seek to enjoin the construction, already in progress when suit was filed, of Interstate Highway 610 through City Park in the City of New Orleans.  Suit was filed February 24, 1972, and on March 21, 1972, after an evidentiary hearing confined to the issue of laches, the court dismissed the action by application of the doctrine of laches.  Its reasons for judgment are set forth in 342 F. Supp. 1324.


2
The decision of the District Court must be, and is, affirmed.  Ragland v. Mueller, 460 F.2d 1196 [5th Cir., 1972.]